Citation Nr: 0113314	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-15 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1961 to May 1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1999 RO rating decision which denied the 
veteran's application to reopen a claim for service 
connection for bilateral hearing loss.  The veteran had an RO 
hearing before a Decision Review Officer (DRO) in October 
2000.  In November 2000, the DRO found that new and material 
evidence had been submitted to reopen the claim for service 
connection for bilateral hearing loss, although the DRO 
denied the merits of the claim for service connection.

The veteran's claim for service connection for hearing loss 
was initially denied in an unappealed September 1983 RO 
decision; evidence at the time of the 1983 RO decision showed 
no hearing loss during or after service; and evidence 
submitted since the 1983 RO decision shows post-service 
hearing loss and different opinions on whether such is 
related to service.  Under such circumstances, the Board 
agrees with the DRO that new and material evidence has been 
submitted to reopen the claim for service connection for 
bilateral hearing loss, and the Board has reviewed the merits 
of the service connection claim.  See 38 U.S.C.A. § 5108, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000); 
Manio v. Derwinski, 1 Vet.App. 140 (1991).


FINDINGS OF FACT

The veteran's bilateral hearing loss began many years after 
his active service, and it was not caused by any incident of 
service.





CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1961 
to May 1964.  His military occupational specialty was armor 
crewman, and he had no combat service.  His service medical 
records show no complaints, findings, or diagnosis of hearing 
loss.  At his service separation examination, audiometric 
testing showed hearing in both ears was within normal limits, 
and in an accompanying medical history form the veteran 
denied a history of ear problems.

On a general physical examination during a private October 
1976 psychiatric hospital admission, examination of the ears 
was normal, and the veteran denied having decreased hearing 
ability, tinnitus, or other ear problems.  Other medical 
records from the 1970s and early 1980s describe various 
ailments and do not refer to hearing problems.

The veteran first claimed service connection for hearing loss 
in August 1983, asserting that he had hearing loss due to the 
noise of heavy armor tanks in service.  He reported no 
treatment during or after service for the condition.

In September 1983, the RO denied service connection for 
hearing loss, noting there was no evidence of hearing loss 
during or after service.  The veteran did not appeal this 
decision.

In November 1998, the veteran had an audiological exam 
performed by a private physician, Dr. S. Anthony.  Dr. 
Anthony indicated his impression that the veteran had mild to 
profound sensorineural hearing loss bilaterally with normal 
middle ear compliance testing, and stated his opinion that 
the veteran's hearing loss was most likely related to 
military firearm noise exposure.  

The veteran submitted an application to reopen his claim for 
service connection for bilateral hearing loss in February 
1999, and in support of his claim he submitted the above 
report by Dr. Anthony.  

In a July 1999 decision, the RO denied the veteran's 
application to reopen his claim for service connection for 
bilateral hearing loss, finding that new and material 
evidence sufficient to reopen the claim had not been 
submitted.

The veteran underwent a VA audiological examination in 
October 1999.  The examiner reviewed the veteran's claims 
folder.  The examiner noted that evidence indicated that the 
veteran's hearing was within normal limits at the time of his 
separation from service, and that the veteran denied any 
problems with his ears on a hospital stay in 1976.  The 
veteran stated that his hearing loss came on gradually, and 
he was unable to specify a date or circumstance of onset.  He 
related that he now had difficulty hearing in most 
situations.  The veteran also reported significant noise 
exposure during his military service, from his duties as an 
armor crewman and being around heavy equipment.  He also gave 
a history of significant noise exposure after service while 
performing warehouse work for 20 years, during which he was 
often near loading docks where equipment was simply dropped, 
resulting in exposure to loud banging noise.  Results of the 
veteran's current audiological examination indicated pure 
tone thresholds of 20, 30, 30, 65, and 80 decibels at 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz, 
respectively, in the right ear.  He had pure tone thresholds 
of 20, 30, 30, 70, and 85 decibels at these same frequencies 
in the left ear.  Speech recognition scores for the Maryland 
CNC Word List were 78 percent for the right ear, and 76 
percent for the left ear.  The examiner diagnosed the veteran 
with bilateral sensorineural hearing loss which was slight to 
mild in the lower frequencies, and sloping precipitously to 
severe in the higher frequencies.  The examiner indicated 
that the veteran experienced noise exposure while in the 
military, yet the audiometric evaluation performed at the 
time of his separation demonstrated hearing thresholds within 
normal limits bilaterally.  The examiner concluded that the 
etiology of the veteran's current bilateral hearing loss was 
due to something other than military noise exposure.

In October 2000, the veteran testified at a hearing before a 
DRO at the RO.  The veteran testified that he could not 
remember when he first began experiencing hearing 
difficulties, although he also said he remembered problems 
about 25 years ago.  He said that his hearing loss had been 
getting progressively worse over the years, and he was 
certain that his activities in the military had contributed 
to his hearing loss.  The veteran also testified that he had 
a hearing test in the early 1980s as part of a vocational 
rehabilitation situation, and the doctor informed him that he 
would have to accept and be aware that any time he was in a 
situation involving heavy noise that he was going to 
experience a heavy hearing loss.  However, the veteran could 
not remember the name of the doctor who examined him in the 
early 1980s.  He said he had only had two other hearing 
tests, being the recent ones by Dr. Anthony and the VA.

In November 2000, the DRO found that there was new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for bilateral hearing loss.  Upon 
considering the merits of the claim, the DRO denied service 
connection for bilateral hearing loss.

II.  Analysis

As noted, the veteran's claim for service connection for 
bilateral hearing loss has been reopened.  The file shows 
that the RO has met the notice and duty to assist 
requirements with respect to the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  All adequately identified relevant medical records 
have been obtained, a VA examination with opinion has been 
provided, and the veteran has been afforded a personal 
hearing.  There is no further VA duty to assist the veteran 
with his claim.  Id.

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection will be presumed for certain 
chronic diseases, including sensorineural hearing loss, which 
become manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Review of the veteran's service medical records from his 
1961-1964 active duty indicates that there were no 
complaints, findings, or diagnosis of hearing loss, and his 
hearing was within normal limits at the time of his 
separation examination.  There is no evidence of hearing loss 
within the year after service, as required for a presumption 
of service connection.  In fact, there is no evidence of 
hearing loss for many years after service.  The veteran 
denied any decreased hearing ability during a medical 
examination given in 1976, some 12 years subsequent to 
service.  At his recent RO hearing, the veteran said he had a 
hearing test in the early 1980s (although he could not 
remember the examiner's name).  Any such test must have been 
after the veteran's 1983 claim for service connection, since 
at that time he reported no post-service treatment.  At his 
RO hearing, the veteran reported he only had two other 
hearing tests, the one by Dr. Anthony in 1998 and the one by 
the VA in 1999.  Both private and VA audiological 
examinations indicate that the veteran currently suffers from 
a bilateral hearing loss disability.  See 38 C.F.R. § 3.385 
(describing what constitutes a hearing loss disability by VA 
standards).  

Dr. Anthony stated that the veteran's current hearing loss 
was likely due to noise exposure in service.  The Board finds 
this opinion to be of little probative value, as it appears 
the private doctor did not review any historical records and 
merely based his opinion on the veteran's self-reported and 
unsubstantiated history.  The private doctor's opinion is 
also inconsistent with historical records which are negative 
for hearing loss until many years after service.  See Cahall 
v. Brown, 7 Vet.App. 232 (1994); Reonal v. Brown, 5 Vet.App. 
458 (1993).  The VA examiner indicated the veteran's current 
hearing loss was not due to service noise exposure, pointing 
out such factors as service medical records show no hearing 
loss, the veteran denied hearing problems on a medical 
examination many years after service, there was a significant 
history of post-service noise exposure, and hearing loss was 
first shown many years after service.  The Board finds that 
the VA examiner's opinion is persuasive as it was based on a 
review of historical records, is consistent with the 
historical records, and includes detailed rationale.

The weight of the credible evidence demonstrates that the 
veteran's bilateral hearing loss began many years after his 
active duty and was not caused by any incident of service; 
the disorder was neither incurred in nor aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss, the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

